



Exhibit 10.3
Tropicana Entertainment Inc.
Management Incentive Plan for Fiscal Year [ ]
Under the Tropicana Entertainment Inc. Performance Incentive Plan




I.PURPOSE


The Tropicana Entertainment Inc. Management Incentive Plan (the “Plan”) has been
established for Fiscal Year [    ] under the Tropicana Entertainment Inc.
Performance Incentive Plan (the “Performance Incentive Plan”) for those
Participants defined under Section III below. [FOR 2016 FINANCIAL AWARDS ONLY:
This Plan has been adopted by the Compensation Committee of the Company, subject
to the receipt of stockholder approval of the Performance Incentive Plan at the
Company’s 2016 Annual Meeting of Stockholders. If the Company’s stockholders do
not vote to approve the Performance Incentive Plan, this Plan (including all the
Financial Awards and Bonuses awarded hereunder) and the Performance Incentive
Plan shall be null and void ab initio and of no further force or effect.] 


This Plan authorizes the granting to Participants of Financial Awards or Bonuses
that are intended to qualify as “performance-based compensation” under Section
162(m) of the Code (“Qualified Performance-Based Compensation”) and Financial
Awards or Bonuses that are not intended to qualify as Qualified
Performance-Based Compensation. Those Participants who are Covered Employees
shall be awarded Qualified Performance-Based Compensation under this Plan.
Financial Awards or Bonuses granted hereunder that are intended to constitute
Qualified Performance-Based Compensation shall be subject to the individual
limitations set forth in the Performance Incentive Plan.


The purpose of this Plan is to provide additional compensation (otherwise
referred to as “Bonus” or “Financial Award”) to Participants for their
contribution to the achievement of the objectives of the Company, encouraging
and stimulating superior performance by such individuals, and assisting in
attracting and retaining highly qualified key employees.


II.    DEFINITIONS


A.    Base Salary equals the base annual salary for each Participant, effective
as of January 1, [    ] (or, if later, the Participant’s employment commencement
date). If a Participant’s Base Salary changes during the year, the Base Salary
used to calculate the Bonus under this Plan will be prorated for the portion of
the year each Base Salary was in effect based on a 12-month year. For the
avoidance of doubt, Base Salary shall be determined before reductions for
contributions (if any) under Code Section 401(k), and shall not include, without
limitation and to the extent applicable, (i) any Financial Award under the Plan;
(ii) variable compensation such as incentive awards, commissions or spot
bonuses, if any; (iii) imputed income from such programs as life insurance, auto
allowance, or non-recurring earnings such as moving or relocation expenses,
allowances or perquisites, or reimbursed business expenses; (iv) long-term
incentive compensation (including stock or stock-equivalent awards, if any); (v)
overtime, unless required to be included in Base Salary for purposes of the Plan
in accordance with applicable law; or (vi) sign-on or relocation bonuses.




1



--------------------------------------------------------------------------------





B.    Chief Executive Officer means the Chief Executive Officer of Tropicana
Entertainment Inc.


C.    Chief Financial Officer means the Chief Financial Officer of Tropicana
Entertainment Inc.


D.    Code means the Internal Revenue Code of 1986, as amended.


E.    Company means Tropicana Entertainment Inc. and its subsidiaries and its
successors and assigns.


F.    Compensation Committee means the Compensation Committee of the Board of
Directors of the Company.


G.    Covered Employee means a person designated by the Compensation Committee
as likely to be a “covered employee” (as such term is defined under Code Section
162(m)) with respect to a given fiscal year of the Company for which or in which
a Financial Award or Bonus is payable. An employee of the Company may be
designated as a Covered Employee hereunder even if the employee is in fact not a
“covered employee” for purposes of Code Section 162(m). Notwithstanding the
foregoing, if a Participant is designated as a Covered Employee, such
Participant will cease being a Covered Employee if, with respect to the
applicable taxable year in which compensation is payable by the Company to the
Participant in respect of the Financial Award or Bonus, the Participant is in
fact not a “covered employee” for purposes of Code Section 162(m).
H.    Financial Awards or Bonuses mean the awards that Participants may earn
pursuant to the Plan.


I.    Fiscal Year means the Company’s Fiscal Year beginning January 1, [ ] and
ending December 31, [ ].


J.    Plan means the Tropicana Entertainment Inc. Management Incentive Plan, as
from time to time amended.


III.    EMPLOYEES COVERED BY THIS PLAN


Participating employees of the Company selected to participate in the Plan shall
be subject to the review and approval by the Compensation Committee (each a
“Participant”). If a Participant vacates a listed position, the employee
selected as the replacement would be eligible to participate in the Plan
pro-rata for the months in the position, subject to approval by the Chief
Executive Officer (except that, in the case of Participants who are executive
officers, subject to the approval by the Compensation Committee in its sole and
absolute discretion). Notwithstanding the foregoing, no Participant shall be
eligible to participate in the Plan unless he or she has returned to the Company
an executed Confidentiality and Restricted Activity Agreement in connection with
the Plan or any former or prior management incentive plan and acknowledged his
or her understanding and acceptance of the Company’s policies consistent with
the Company practices and procedures.


In order to be eligible to receive a payout under the Plan, on the actual bonus
payout date, a Participant must be actively employed, in good standing, and not
on a performance improvement plan or in corrective action status as a result of
poor performance during the Fiscal Year.


2



--------------------------------------------------------------------------------







IV.    FINANCIAL AWARD


A Participant in the Plan shall be entitled to a Financial Award computed as the
product of:


Participant’s Base Salary




X


Target Bonus Percentage or Dollars




X


Financial Performance as a % of Target (on a 0% - 150% scale)




X


Individual Performance Rating (on a 0% - 150% scale)










=


Participant’s Financial Award (“Bonus”)







provided, however, that with respect to any Participant covered by Section VIII,
the Individual Performance Rating component shall not apply for purposes of the
above calculation.
A.    “Participant’s Base Salary” shall be the Base Salary (as defined in
Section II) of a Participant.


B.    “Target Bonus Percentage or Dollars” for each Participant is determined by
level of management and shall be subject to the review and approval by the
Compensation Committee.


C.    “Individual Performance Rating” shall be based on an individual
performance evaluation as determined in accordance with Section VI below.


D.    “Financial Performance as a % of Target” shall be determined based on the
attainment of an Adjusted EBITDA target established by the Compensation
Committee. If the achievement of the Adjusted EBITDA Target is less than 90%,
the Financial Performance as a % of Target shall be zero. The Financial
Performance as a % of Target shall under no circumstances exceed 150%. .


It is intended that increases and decreases in Financial Awards that result from
the application of Individual Performance Rating shall not result in an increase
in the aggregate Plan payout that would otherwise apply based on the Financial
Performance as a % of Target (as approved by the Compensation Committee) and
Individual Performance Rating at the 100% level (such aggregate Plan payout
being referred to as the “Maximum Bonus Pool”), and in the event that the
Financial Awards otherwise calculated in accordance with this Section IV would
exceed the Maximum Bonus Pool, each of the Financial Awards calculated on that
basis shall be reduced pro rata in order that the aggregate Financial Awards
shall not exceed the Maximum Bonus Pool.


V.    FINANCIAL PERFORMANCE TARGET AND PAYOUT RANGES


The financial performance target and payout ranges used under this Plan in the
Fiscal Year have been approved by the Compensation Committee based on the annual
business plan. The payout percentage for the financial performance target will
be based on the level of attainment (as approved by the Compensation Committee).
For purposes of the Plan, “Adjusted EBITDA” shall mean operating income before
interest, taxes, depreciation and amortization after accrual for bonuses, but


3



--------------------------------------------------------------------------------





excluding property tax credits, CRDA reimbursement credits, discontinued
operations, reorganization and deal fees/costs. For purposes of calculating the
Adjusted EBITDA amounts for the [ ] Fiscal Year, the Compensation Committee
shall, subject to the terms of the Performance Incentive Plan (and solely to the
extent consistent with the exemption under Code Section 162(m) for compensation
intended to constitute Qualified Performance-Based Compensation that is payable
to a Covered Employee), appropriately adjust the performance goal(s) hereunder
to take into account the impact of any of the following events on the Company
that occurs during the [ ] Fiscal Year: changes in accounting rules, principles
or methodology (or similar items); changes in applicable laws, rules or
regulations; changes due to consolidations, acquisitions, divestitures or
reorganizations affecting the Company and its subsidiaries and affiliates, or
other similar changes in the Company’s business; asset write-downs; litigation,
claims, judgments, or settlements; national macroeconomic conditions; and any
other extraordinary, unusual or non-recurring items (or similar items). With
respect to any Financial Award that is not intended to constitute Qualified
Performance-Based Compensation, the Compensation Committee may, but shall not be
required to, make any such adjustment. For the avoidance of doubt, expenses
associated with payments made under this Plan shall be included in the
definition of Adjusted EBITDA.


VI.    INDIVIDUAL PERFORMANCE RATING


A Participant’s personal goals shall be developed by the Participant’s
supervisor for the Fiscal Year and included in his or her annual performance
evaluation. The personal goals of the Chief Executive Officer and the other
executive officers will be subject to the review and approval by the
Compensation Committee. Attainment of such goals and other performance criteria,
both quantifiable and non-quantifiable, may be used to arrive at an overall
individual performance rating from 0% to 150%. Such criteria shall be applied
consistently to Participants with similar duties pursuant to an evaluation
process to be reviewed and approved by the Company’s Human Resources Department.
Criteria that may be weighed in arriving at an individual performance rating
will be based on such personal goals and may include, without limitation:


•
Achievement of performance targets established in Company’s annual budget

•
Development of staff

•
Successful development/acquisition of new properties

•
Improvement in product programs

•
Attainment of self-development objectives

•
Control or reduction of operating expenses by business unit

•
Safety record of facility or facilities

•
Quality program achievement

•
Business process improvements



The supervisor will assign a personal performance rating, from 0% to 150%,
reflecting the Participant’s performance during the Fiscal Year. The Chief
Executive Officer reserves the right, in his sole discretion, to accept the
personal performance percentage recommendation for each Participant or to modify
any personal performance percentage for any Participant to achieve such
dispersion of performance ratings as the Chief Executive Officer deems
appropriate; provided, however, that the personal performance percentage
recommendation of the Chief Executive Officer and other executive officers shall
be subject to the review and approval by the Compensation Committee in its sole
and absolute discretion.




4



--------------------------------------------------------------------------------





VII.    COMPUTATION AND DISBURSEMENT OF FUNDS


As soon as practicable after the close of the Fiscal Year and approval of the
Company’s annual financial statements, the Chief Financial Officer shall
calculate the applicable financial and operating performance measures under the
Plan with respect to the Fiscal Year. The Chief Financial Officer shall then
calculate the proposed payout under the Plan based upon the proposed achievement
of the financial and operating performance measures and the achievement of the
Participants’ Individual Performance Ratings with respect to the Fiscal Year.
The proposed payout shall be verified by the Chief Executive Officer and
presented to the Compensation Committee for review and final approval. Once
approved, payment of the Financial Awards shall be made within 30 days after
completion of the annual audit, but not later than September 30th of the
calendar year following the Fiscal Year. Any determination by the Compensation
Committee made under this paragraph shall be final and binding on all parties.


Each Participant shall be liable for any and all federal, state, provincial,
local or foreign taxes, pension plan contributions, employment insurance
premiums, social insurance contributions, amounts payable to a governmental
and/or regulatory body in the Participant’s country and other levies of any kind
required by applicable laws to be deducted or withheld with respect to the
awards granted pursuant to the Plan (collectively, the “Withholding Taxes”). The
Company and its subsidiaries shall have the right to deduct and withhold all
required Withholding Taxes from any payment or other consideration deliverable
to the Participant.


VIII.    QUALIFIED PERFORMANCE-BASED AWARDS


Notwithstanding anything in this Plan to the contrary, the following provisions
will apply with respect to any Participant who is a Covered Employee and any
Financial Award or Bonus received by such Participant that is intended to
constitute Qualified Performance-Based Compensation:


A.    All decisions and determinations with respect to such Financial Awards or
Bonuses will be made by the Compensation Committee members who are “outside
directors” within the meaning of Section 162(m) of the Code. The administration
of the Plan with respect to such Financial Awards and Bonuses shall be made by
such Compensation Committee members.


B.    The applicable pre-established objective performance goals (including
without limitation the financial and operating performance measures set forth
herein) for Participants and Financial Awards/Bonuses subject to this Section
VIII shall be established by the Compensation Committee no later than the
earliest to occur of (i) the ninetieth (90th) day following the beginning of the
Fiscal Year, (ii) the date on which 25% of the Fiscal Year has been completed,
and (iii) such other date as may be required under applicable regulations under
Code Section 162(m). Such applicable pre-established objective performance goals
shall be set forth in the minutes of the Compensation Committee.


C.    Any Financial Award/Bonus payable to a Participant covered by this Section
VIII shall be based on applicable pre-established, objective performance goals
(including, without limitation, financial and operating performance measures)
that satisfy the requirements for “qualified performance-based compensation”
under Code Section 162(m), including the requirement that the achievement of
such performance goals be substantially uncertain at the time they are
established and that the applicable performance goals be established in such a
way that a third party with


5



--------------------------------------------------------------------------------





knowledge of the relevant facts could determine whether and to what extent the
applicable performance measures have been met.


D.    Payment of any Financial Award/Bonus under this Plan to any Participant
covered by this Section VIII is conditioned upon the written certification of
the Compensation Committee that the pre-established objective performance goals
and any other material conditions applicable to such award were satisfied. Any
such certification by the Compensation Committee shall be set forth in its
minutes.


E.    The Compensation Committee shall have the sole and absolute discretion to
decrease, but not increase, the amount of any Financial Award/Bonus otherwise
payable to a Participant covered by this Section VIII regardless of the degree
of attainment of the applicable performance objectives. The Compensation
Committee may, in its sole and absolute discretion, use the Participant’s
Individual Performance Rating or other factors for purposes of decreasing the
amount of Financial Award/Bonus otherwise payable to the Participant covered by
this Section VIII.


IX.        PRORATION OF FINANCIAL AWARDS


Any Participant who is not employed with the Company in a Bonus-eligible
position on or prior to October 1, [ ] shall not be eligible to receive a
Financial Award for the Fiscal Year, except as otherwise provided by the
Compensation Committee. Any Participant who is eligible for a Financial Award
but who did not serve in a Bonus-eligible position during the entire Fiscal Year
will be eligible to receive a pro-rated Bonus payment based on the amount of
time such eligible Participant was actively and continuously employed in an
eligible position during the Fiscal Year.
•
New Hires and Rehires – The Financial Award will be prorated based upon the
number of full months the Participant was employed during the Fiscal Year
provided that he or she becomes employed prior to October 1st. For example, a
Participant initially hired on July 1st would be eligible for 50% of the annual
Financial Award, whereas a Participant newly hired on or after October 1st would
not be eligible to receive any portion of the Financial Award. In the case of
rehires, there is no credit for prior service, and the rehire date must also
occur prior to October 1st in order for the Participant to be Bonus-eligible
under the Plan for the Fiscal Year.

•
Leaves of Absence - Time taken during a leave of absence (including disability
leave) is not credited toward eligibility for a Financial Award; therefore,
awards will be prorated for the length of time on leave of absence. Furthermore,
payments of Financial Awards are not considered earned and payable unless and
until the Participant returns to work, with the exception of military leave. If
the leave of absence lasts nine months or more during the Fiscal Year, the
Participant will not have met the three-month eligibility required to earn a
Bonus for the Fiscal Year.

•
Promotions and Demotions – If the action results in a movement from one
Bonus-eligible position to another Bonus-eligible position (with either a higher
or lower Bonus target), a prorated Financial Award will be calculated. The
Financial Award will be calculated separately by factoring the time in each
Bonus-eligible position by the corresponding Bonus target and Base Salary during
the Participant’s tenure in each position. However, if a Participant is both
promoted and later demoted during the Fiscal Year, the



6



--------------------------------------------------------------------------------





Participant’s entire Bonus eligibility and Bonus target percent will be
determined by the lower grade.


•
Status Change



◦
Change in employment status – The Financial Award is not payable unless the
Participant has occupied a Bonus-eligible position for at least three months
during the Fiscal Year on a full-time basis (i.e., 40-hour or more per week),
unless specifically approved by the company’s CEO, and meets all eligibility
criteria during the last full quarter of the Fiscal Year, i.e., from October 1st
through December 31st. The Financial Award will be based upon the Base Salary
and the annual Bonus target while in the Bonus-eligible position.



◦
Bonus-eligible position to a non-Bonus eligible position – The Financial Award
will be prorated based upon the time in a Bonus-eligible position as long as the
Participant was in the position for a minimum of three months during the Fiscal
Year. A Participant must occupy a Bonus-eligible position prior to October 1st
in order to be eligible to receive a Bonus payment for the Fiscal Year. The
Financial Award will be based upon the Base Salary and the annual Bonus target
while in the Bonus-eligible position.



◦
Non-Bonus-eligible position to a Bonus-eligible position – The Financial Award
will be prorated based on the time worked, the corresponding Bonus target, and
the Base Salary in effect while in the Bonus-eligible position as long as the
Participant was in the eligible position for a minimum of three months during
the Fiscal Year. A Participant must move into the Bonus-eligible position prior
to October 1st in order to be eligible to receive a Bonus payment for the Fiscal
Year.



X.    FORFEITURE/RECOUPMENT OF FINANCIAL AWARDS


Financial Awards are not considered earned until they are approved by the
Compensation Committee and are actually paid by the Company. Consequently, a
Participant whose employment with the Company is voluntarily or involuntarily
terminated prior to the actual Financial Award payment date will be ineligible
for payment of the Financial Award, except as otherwise provided by the
Compensation Committee in its sole and absolute discretion, in which case any
such Financial Award to the terminated employee shall be paid at the time
Financial Awards are paid to active employees pursuant to Section VII above.


If the Compensation Committee, in its sole and absolute discretion, determines
that (i) there has been misconduct or a gross dereliction of duty resulting in
either a violation of law or Company policy or procedures, that, in either case,
causes significant financial or reputational harm to the Company (or any of its
affiliates), and that a Participant committed the misconduct or gross
dereliction of duty, or failed in his or her responsibility to manage or monitor
the applicable conduct or risk; (ii) a conduct of a Participant involves an
immoral act which is reasonably likely to impair the reputation of the Company
(or any of its affiliates); (iii) a Participant committed, or was indicted for,
a felony or any crime involving fraud or embezzlement or dishonesty or was
convicted of, or entered a plea of nolo contendere to a misdemeanor (other than
a traffic violation) punishable by imprisonment under federal, state or local
law; (iv) a Participant violated any securities or employment laws or
regulations; (v) a Participant materially breached the


7



--------------------------------------------------------------------------------





Confidentiality and Restricted Activity Agreement or any non-compete and/or
non-solicitation clauses in a Participant’s employment letter; (vi) a
Participant embezzled and/or misappropriated any property of the Company (or any
of its affiliates) or committed any act involving fraud with respect to the
Company (or any of its affiliates); or (vii) a Participant engaged in conduct
(including by omission) or an event or condition has occurred, which, in each
case, would have given the Company the right to terminate the Participant’s
employment for Cause (as defined in the Performance Incentive Plan), then, to
the extent not prohibited by applicable law, the Compensation Committee, in its
sole and absolute discretion, may seek reimbursement from such Participant (and
such Participant shall be obligated to repay) all or any portion of any payments
made to such Participant in respect of the Financial Award.


If the Compensation Committee determines, in its sole and absolute discretion,
that calculations underlying the performance measures and targets, including but
not limited to mistakes in the Company’s financial statements with respect to
the Fiscal Year, were incorrect, then the Compensation Committee may, in its
sole and absolute discretion, seek to recover the amount of any payment made to
Participants that exceeded the amount that would have been paid based on the
corrected calculations.


To the extent not prohibited by applicable law, if a Participant is an officer
of the Company, or, if applicable, has otherwise been designated by the Board of
Directors as an “officer” for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended, the Board of Directors shall seek reimbursement of any
payment made to such Participant in respect of the Financial Award in the event
of a restatement of the Company’s (or any of its subsidiaries’) financial
results (occurring due to material noncompliance with any financial reporting
requirements under applicable securities laws) that reduced a previously granted
payment made to such Participant in respect of the Financial Award. In that
event, the Compensation Committee may, in its sole and absolute discretion, seek
to recover the amount of any such payment made to the Participant that exceeded
the amount that would have been paid based on the restated financial results.


If the Company subsequently determines that it is required by law to apply a
“clawback” or alternate recoupment provision to the Financial Award, under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise, then
such clawback or recoupment provision also shall apply to such Financial Award,
as if it had been included on the effective date of this Plan.


To the extent not prohibited under applicable law, the Company, in its sole and
absolute discretion, will have the right to set off (or cause to be set off) any
amounts otherwise due to a Participant from the Company in satisfaction of any
repayment obligation of such Participant hereunder, provided that any such
amounts are exempt from, or set off in a manner intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.


For the avoidance of doubt, the Company’s rights under this Section X shall
apply to Participants, without regard to whether any such Participant is
currently providing, or previously provided, services to the Company as an
employee.


XI.    ADMINISTRATION


This Plan shall be administered by the Company’s Human Resources Department,
subject to the control and supervision of the Chief Executive Officer and the
Compensation Committee. In the event of a claim or dispute brought forth by a
Participant (other than the Chief Executive Officer),


8



--------------------------------------------------------------------------------





the decision of the Chief Executive Officer as to the facts in the case and the
meaning and intent of any provision of the Plan, or its application, shall be
final, binding, and conclusive. In the event of a claim or dispute brought forth
by the Chief Executive Officer, the decision of the Compensation Committee as to
the facts in the case and the meaning and intent of any provision of the Plan,
or its application, shall be final, binding, and conclusive.


XII.    NO EMPLOYMENT CONTRACT; FUTURE PLANS


Participation in this Plan shall not confer upon any Participant any right to
continue in the employ of the Company nor interfere in any way with the right of
the Company to terminate any Participant’s employment at any time. The Company
is under no obligation to continue the Plan in future years. Participation in
this Plan shall also supersede and eliminate any incentive bonus plan or other
contractual bonus arrangement (including, without limitation, any sales
commission, safety incentive, personal incentives and project incentives) that
the Participant has or may have had by contract or otherwise, except as may be
expressly provided in the acceptance document that such Participant executes.


XIII.    AMENDMENT OR TERMINATION


The Compensation Committee may at any time, or from time to time, in its sole
and absolute discretion, (a) amend, alter or modify the provisions of this Plan,
(b) terminate this Plan, or (c) terminate the participation of an employee or
group of employees in this Plan; provided, however, that in the event of the
termination of this Plan or a termination of participation, the Compensation
Committee, in its sole and absolute discretion, may determine that a prorated
award is payable to employees who were Participants in this Plan under such
terms and conditions as established by the Compensation Committee in its sole
and absolute discretion.


XIV.    GENERAL PROVISIONS


A.    No rights of the Participants under this Plan shall be transferable or
assignable by a Participant, either voluntarily or involuntarily by way of
encumbrance, pledge, attachment, levy or charge of any nature (except as may be
required by state or federal law).


B.    Nothing in the Plan shall require the Company to segregate or set aside
any funds or other property for the purpose of paying any portion of an award.
No Participant, beneficiary or other person shall have any right, title or
interest in any amount awarded under the Plan prior to the payment of such award
to him or her. A Participant’s rights to a Financial Award under this Plan are
no greater than those of unsecured general creditors of the Company.


C.    By participating in the Plan, each Participant hereunder shall consent to
the holding and processing of personal information provided by such Participant
to the Company, any affiliate of the Company, trustee or third party service
provider, for all purposes relating to the operation of the Plan. These include,
but are not limited to: (i) administering and maintaining Participant records;
(ii) providing information to the Company, its affiliates, trustees of any
employee benefit trust, registrars, brokers or third party administrators of the
Plan; (iii) providing information to future purchasers or merger partners of the
Company or any of its affiliates, or the business in which the Participant
works; and (iv) to the extent not prohibited by applicable law, transferring
information


9



--------------------------------------------------------------------------------





about the Participant to any country or territory that may not provide the same
protection for the information as the Participant’s home country.


D.    This Plan is governed by the laws of the State of New York and as such
will be construed under and in accordance with the laws of the State of New York
without regard to conflicts of law.




                
Chief Executive Officer         Date
Tropicana Entertainment Inc.


10

